
	
		II
		Calendar No. 175
		112th CONGRESS
		1st Session
		H. R. 1852
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 21, 2011
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		To amend the Public Health Service Act to
		  reauthorize support for graduate medical education programs in children’s
		  hospitals.
	
	
		1.Short titleThis Act may be cited as the
			 Children’s Hospital GME Support
			 Reauthorization Act of 2011.
		2.Program of
			 payments to children’s hospitals that operate graduate medical education
			 programs
			(a)In
			 generalSection 340E of the
			 Public Health Service Act (42 U.S.C. 256e) is amended—
				(1)in subsection (a),
			 by striking through 2005 and each of fiscal years 2007 through
			 2011 and inserting through 2016;
				(2)in subsection
			 (f)(1)(A)(iv), by striking 2011 and inserting
			 2016; and
				(3)in subsection
			 (f)(2)(D), by striking 2011 and inserting
			 2016.
				(b)Report to
			 CongressSection
			 340E(b)(3)(D) of the Public Health Service Act (42 U.S.C. 256e(b)(3)(D)) is
			 amended by striking Not later than the end of fiscal year 2011
			 and inserting Not later than the end of fiscal year 2015.
			
	
		
			Passed the House of
			 Representatives September 20, 2011.
			Karen L. Haas,
			Clerk
		
	
	
		September 21, 2011
		Received; read twice and placed on the
		  calendar
	
